MAJOR B. HARDING, Circuit Judge.
This cause came on to be heard on January 5, 1983, upon Metropolitan Life Insurance Company’s motion for summary final judgment, and it appearing that there exists no ambiguity in paragraph (b) of the Consolidation, Modification and Spreading Agreement attached to the complaint as Exhibit C (the Modification Agreement), and as quoted in paragraph 6 of the complaint, and that evidence of the intent of the parties in entering into the Modification Agreement is therefore not properly admissible in evidence, there therefore exists no genuine issue as to any material fact, and Metropolitan is entitled to a partial summary final judgment as a matter of law, excepting only the affirmative defense of waiver alleged by the defendants; it is, upon consideration thereof:
*128ORDERED AND ADJUDGED that “gross receipts” as that term is used and defined in the Modification Agreement includes escalation clause rent, Muzak fees and miscellaneous income or other reimbursement for expenses received by the defendants for the use or occupancy of the property encumbered as security for the payment of the Modification Agreement.